DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 23 December 2020 state:
-“the Examiner asserts that a person of ordinary skill in the art would modify Decker to add flow straightening vanes, as purportedly taught by Dodge” (page 8) – In response, for clarification it is respectfully noted that proposed modification over Dodge involves replacing the row of Decker vanes 36 with two successive rows of vanes, not merely adding a row of vanes.
-“the vanes 78 disclosed in Dodge are not ‘flow straightening vanes,’ as recited, regardless of how the Examiner’s interprets their function in the Dodge system” – In response, it is respectfully noted that the term “flow straightening” is broad / non-specific and, thus, does not require a particular structure. Furthermore, Dodge col.12:ll.25-28 state “Vanes 78 …. [reduce] the tangential velocity component thereof to substantially zero”, which is deemed to satisfy the function “flow straightening”.
-“Moreover, if Decker is set-up to accomplish the functions of both the recited diffuser vanes and flow straightening vanes, then the person of ordinary skill in the art would have no reason to modify Decker based on Dodge. Accordingly, to do so as suggested by the Examiner would be [sic] confirm the use of hindsight to read on Applicant’s invention” – In response, it is respectfully noted that MPEP 2143(B) establishes the obviousness of simple substitution to obtain predictable results, which is relied upon in the modification over Dodge.
-“In the Office Action, the Examiner asserts that the diffuser vanes 72 are skin to the vanes 36 in Decker, while the diffuser vanes 78 in Didge [sic] would be akin to ‘straightening vanes’ downstream from the diffuser vanes” – In response, it is respectfully noted that the previous Office 
-“Indeed, the vanes 72 and 78 are both expressly identified as ‘diffuser vanes’” – In response, it respectfully noted that a vane can perform more than one function and that the naming of a vane using a functional term does not disqualify said vane from performing other functions. Furthermore, as indicated in the previous Office action, Dodge discloses that vanes 72 perform a diffusing function and that vanes 78 perform a flow-straightening function.
-“Additionally, both sets of vanes 72 and 78 are encompassed within a defined diffuser section 26, which fails to discuss uses of any vanes for straightening” – In response, it is respectfully noted that Dodge col.12:ll.25-28 states “Vanes 78 …. [reduce] the tangential velocity component thereof to substantially zero”, which is indicative that the function of flow-straightening is performed.
The previous prior art rejections are overcome by the amendments to claim 1. New rejections necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7-10, 20, and 21 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In claim 1, there is no antecedent basis for the limitation recited as “the orientation of the three-dimensional diffuser vanes”. Due to dependency, this rejection also applies to claims 7-10, 20, and 21.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. (US 7,819,641 - hereafter referred to as Decker; previously cited) in view of Agrawal ‘299 et al. (US 2009/0087299 - hereafter referred to as Agrawal ‘299; previously cited), Dodge et al. (US 4,678,398 - hereafter referred to as Dodge; previously cited), and Bandukwalla (US 4,824,325). (note: the instant rejection(s) uses an identification of elements in Decker that is hereafter referred to as identification 1)
In reference to claim 1 (as far as it is clear and definite)
Decker discloses:
A blower (10 - Figure 1) for moving dry process gas, comprising: 	an outer blower housing (16) having an inlet (see Figure 1) and an outlet (see Figure 1); 	a flow compressor (12) mounted within the outer blower housing at the inlet of the outer blower housing for rotation about an axis, whereby rotation of the flow compressor generates a dry process gas flow through the outer blower housing between the inlet and the outlet; and 	an inner blower housing (i.e., the assembly of hub 34, front end cap 48, and tail cone 70) mounted within the outer blower housing adjacent to the flow compressor, said inner blower housing defining an internal passage between an inlet (78) and an outlet (i.e., either of (1) an outlet opening 58 in end cap 48, or (2) the outlet identified in annotated Decker Figure 2 below) of the inner blower housing and surrounding: 
a motor (14), 
a rotating assembly operatively associated with the motor for rotating the rotating assembly about an axis, the rotating assembly including at least two bearing assemblies (44,46) and a rotating shaft (24);
wherein an annular cavity (i.e., that occupied by at least vanes 36) is defined between the outer blower housing and the inner blower housing, wherein said inner blower housing includes a plurality of vanes (36) mounted to an outer surface of the inner blower housing and projecting into the annular cavity for redirecting the dry process gas flow passing through the annular cavity and that perform a diffusing function and a flow-straightening function (see col.3:ll.56-59 indicating that the vanes 36 convert dynamic pressure into static pressure, which is diffusion, and provide de-swirling, which is flow-straightening);
wherein the plurality of vanes (36) assist in heat transfer from the inner blower housing to the annular cavity during operation of the blower (note: such vanes inherently assist in heat transfer by conduction since they are attached to the identified “inner blower housing”);
a portion of the dry process gas flow generated in the outer blower housing (16) is leaked into the internal passage of the inner blower housing via the inlet (78) of the inner blower housing, said portion of the dry process gas flow passing through the internal passage and out of the outlet of the inner blower housing (34,48,70) where (i.e., near / close / proximal) said portion of dry process gas flow mixes with the dry process gas flow generated by the flow compressor (12);
the portion of the dry process gas flow passing through the internal passage of the inner blower housing (34,48,70) is driven by a pressure difference between the inlet (78) and the outlet of the inner blower housing; and
the pressure difference between the inlet (78) and the outlet of the inner blower housing is influenced by the affect on the dry process gas flow by the plurality of vanes (36) projecting into the annular cavity around the inner blower housing (note: the presence of vanes within a fluid flow path necessarily affects the pressure differential therethrough).      

    PNG
    media_image1.png
    302
    564
    media_image1.png
    Greyscale


Decker does not disclose:
the at least two bearing assemblies are journal bearing assemblies;
a first thrust bearing assembly supporting the rotating assembly, and a second thrust bearing assembly supporting the rotating assembly;
wherein the first thrust bearing assembly is positioned within the inner blower housing adjacent a thrust runner of the rotating shaft.

Agrawal ‘299 discloses:
 a blower (see Figure 2) comprising a shaft (38) that is supported by at least two air foil journal bearing assemblies (70a,70b) and two air foil thrust bearing assemblies (68a,68b) that are disposed on either side of a thrust runner (44) of the shaft; air foil bearings produce low noise (see paragraph [0008]).
Decker is silent as to the type of the bearings 44,46 while indicating that they provide rotational support of axle / shaft 40 (see col.3:ll.43-44).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to form the at least two bearings 44,46 as air foil journal bearings, as disclosed by Agrawal ‘299, for the purpose of achieving the rotational support of the shaft while reducing / precluding the need for lubricating oil and/or limiting noise, and to include two air foil thrust bearings that cooperate with a thrust runner of the shaft, as further disclosed by 

Decker, as modified by Agrawal ‘299, addresses:
the at least two bearing assemblies (Decker - 44,46) are journal bearing assemblies (Agrawal ‘299 - 70a,70b);
a first thrust bearing assembly (Agrawal ‘299 - 68a) supporting the rotating assembly, and a second thrust bearing assembly (Agrawal ‘299 - 68b) supporting the rotating assembly;
wherein the first thrust bearing assembly is positioned within the inner blower housing adjacent a thrust runner (Agrawal ‘299 - 44) of the rotating shaft.

	Decker also does not disclose:
the plurality of vanes includes a plurality of three-dimensional diffuser vanes and a plurality of flow-straightening vanes downstream from the three-dimensional diffuser vanes, wherein said flow straightening vanes are contoured to align with the orientation of the three-dimensional diffuser vanes to straighten the dry process gas flow after being redirected by the three-dimensional diffuser vanes.

Dodge discloses:
	a mixed-flow compressor having an impeller (22) and a multi-stage diffuser section downstream of the impeller having a set of diffuser vanes (72)(see col.12:ll.13-14 stating that vanes 72 --[diffuse] the airflow to a lower absolute velocity and higher static pressure--) and a set of flow-straightening vanes (78)(see col.12:ll.32-34 stating --the diffuser vanes 78 deliver to flow path subsection 24c an airflow having substantially pure axial flow--) downstream from the diffuser vanes.
Furthermore, it is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) 
In this case, Decker teaches that flow-straightening (i.e., de-swirling) and diffusion (i.e., converting dynamic pressure into static pressure) are achieved by a single stage of vanes 36. As stated above, Dodge teaches that flow-straightening and diffusion are achieved by two stages of vanes 72, 78. It would have been predictable to use two stages of vanes 72,78 of Dodge in place of the Decker vanes 36 because they achieve the same outcome. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to embody the single stage of vanes 36 as two stages of vanes, as in Dodge.

Bandukwalla discloses:
a diffuser comprising an upstream row of vanes (11) and a downstream row of vanes (12), wherein the downstream row of vanes is generally aligned (see Figure 1 and col.2:ll.53-55) with the upstream row of vanes with respect to a flow direction from the trailing edge of the upstream vanes.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to configure the straightening vanes to be generally aligned with the diffuser vanes with respect to a flow direction from the trailing edge of the diffuser vanes, as disclosed by Bandukwalla, for the purpose of providing a gradual turning of flow in order to minimize pressure losses. 


Decker, as modified by Dodge and Bandukwalla, addresses:
the plurality of vanes includes a plurality of three-dimensional diffuser vanes (Dodge - 72) and a plurality of flow-straightening vanes (Dodge - 78) downstream from the three-dimensional diffuser vanes, wherein said flow straightening vanes are contoured to align (due to the modification over Bandukwalla) with the orientation of the three-dimensional diffuser vanes to straighten the dry process gas flow after being redirected by the three-dimensional diffuser vanes.

In reference to claim 8 
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 1, wherein the at least two journal bearing assemblies (Agrawal ‘299 - 70a,70b), the first thrust bearing assembly (Agrawal ‘299 - 68a,68b) and the second thrust bearing assembly (Agrawal ‘299 - 68b) are hydrodynamic foil gas bearings (see Agrawal ‘299 paragraph [0063]).

In reference to claim 21
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 1, wherein the inner blower housing (Decker - 34, 48, 70) and the outer blower housing (Decker - 16) are connected to one another via (see Decker col.3:ll.33-39) the flow straightening vanes (Dodge - 78)(note: the modification of Decker in view of Dodge merely replaces Decker vanes 36 with Dodge vanes 72,78).

Claims 1, 8, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker in view of Agrawal ‘299, Dodge, and Bandukwalla. (note: the instant rejection uses a different identification of elements, namely “inner blower housing” and “outlet of the inner blower housing”, in Decker than presented above and is hereafter referred to as identification 2)

In reference to claim 1 (as far as it is clear and definite)
Decker discloses:
A blower (10 - Figure 1) for moving dry process gas, comprising: 	an outer blower housing (16) having an inlet (see Figure 1) and an outlet (see Figure 1); 	a flow compressor (12) mounted within the outer blower housing at the inlet of the outer blower housing for rotation about an axis, whereby rotation of the flow compressor generates a dry process gas flow through the outer blower housing between the inlet and the outlet; and 	an inner blower housing (i.e., the assembly of hub 34, hub 20, and tail cone 70) mounted within the outer blower housing adjacent to the flow compressor, said inner blower housing defining an internal passage between an inlet (78) and an outlet (66) of the inner blower housing and surrounding: 
a motor (14); 
a rotating assembly operatively associated with the motor for rotating the rotating assembly about an axis, the rotating assembly including at least two bearing assemblies (44,46) and a rotating shaft (24);
wherein an annular cavity (i.e., that occupied by at least vanes 36) is defined between the outer blower housing and the inner blower housing, said inner blower housing includes a plurality of vanes (36) mounted to an outer surface of the inner blower housing and projecting into the annular cavity for redirecting the dry process gas flow passing through the annular cavity and that perform a diffusing function and a flow-straightening function (see col.3:ll.56-59 indicating that the vanes 36 convert dynamic pressure into static pressure, which is diffusion, and provide de-swirling, which is flow-straightening);
wherein the plurality of vanes (36) assist in heat transfer from the inner blower housing to the annular cavity during operation of the blower (note: such vanes inherently assist in heat transfer by conduction since they are attached to the identified “inner blower housing”);
a portion of the dry process gas flow generated in the outer blower housing (16) is leaked into the internal passage of the inner blower housing via the inlet (78) of the inner blower housing, said portion of the dry process gas flow passing through the internal passage and out of the outlet (66) of the inner blower housing (34,20,70) where said portion of dry process gas flow mixes with the dry process gas flow generated by the flow compressor (12);
the portion of the dry process gas flow passing through the internal passage of the inner blower housing (34,20,70) is driven by a pressure difference between the inlet (78) and the outlet of the inner blower housing; and
the pressure difference between the inlet (78) and the outlet of the inner blower housing is influenced by the effect on the dry process gas flow by the plurality of vanes (36) projecting into the annular cavity around the inner blower housing (note: the presence of vanes within a fluid flow path inherently affects the pressure differential therethrough).      

Decker does not disclose:
the at least two bearing assemblies are journal bearing assemblies;
a first thrust bearing assembly supporting the rotating assembly, and a second thrust bearing assembly supporting the rotating assembly;
wherein the first thrust bearing assembly is positioned within the inner blower housing adjacent a thrust runner of the rotating shaft.
Agrawal ‘299 discloses:
 a blower (see Figure 2) comprising a shaft (38) that is supported by at least two air foil journal bearing assemblies (70a,70b) and two air foil thrust bearing assemblies (68a,68b) that are disposed on either side of a thrust runner (44) of the shaft; air foil bearings produce low noise (see paragraph [0008]).
Decker is silent as to the type of the bearings 44,46 while indicating that they provide rotational support of axle / shaft 40 (see col.3:ll.43-44).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to form the at least two bearings 44,46 as air foil journal bearings, as disclosed by Agrawal ‘299, for the purpose of achieving the rotational support of the shaft while reducing / precluding the need for lubricating oil and/or limiting noise, and to include two 

Decker, as modified by Agrawal ‘299, addresses:
the at least two bearing assemblies (Decker - 44,46) are journal bearing assemblies (Agrawal ‘299 - 70a,70b);
a first thrust bearing assembly (Agrawal ‘299 - 68a) supporting the rotating assembly, and a second thrust bearing assembly (Agrawal ‘299 - 68b) supporting the rotating assembly;
wherein the first thrust bearing assembly is positioned within the inner blower housing adjacent a thrust runner (Agrawal ‘299 - 44) of the rotating shaft.

	Decker also does not disclose:
the plurality of vanes includes a plurality of three-dimensional diffuser vanes and a plurality of flow-straightening vanes downstream from the diffuser vanes, wherein said flow straightening vanes are contoured to align with the orientation of the three-dimensional diffuser vanes to straighten the dry process gas flow after being redirected by the three-dimensional diffuser vanes.

Dodge discloses:
	a mixed-flow compressor having an impeller (22) and a multi-stage diffuser section downstream of the impeller having a set of diffuser vanes (72)(see col.12:ll.13-14 stating that vanes 72 --[diffuse] the airflow to a lower absolute velocity and higher static pressure--) and a set of flow-straightening vanes (78)(see col.12:ll.32-34 stating --the diffuser vanes 78 deliver to flow path subsection 24c an airflow having substantially pure axial flow--) downstream from the diffuser vanes.

Furthermore, it is obvious to perform simple substitution of one known element for another 
In this case, Decker teaches that flow-straightening (i.e., de-swirling) and diffusion (i.e., converting dynamic pressure into static pressure) are achieved by a single stage of vanes 36. As stated above, Dodge teaches that flow-straightening and diffusion are achieved by two stages of vanes 72,78. It would have been predictable to use two stages of vanes 72,78 of Dodge in place of the Decker vanes 36 because they perform the same function and/or achieve the same result. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to embody the single stage of vanes 36 as two stages of vanes, as in Dodge.

Bandukwalla discloses:
a diffuser comprising an upstream row of vanes (11) and a downstream row of vanes (12), wherein the downstream row of vanes is generally aligned (see Figure 1 and col.2:ll.53-55) with the upstream row of vanes with respect to a flow direction from the trailing edge of the upstream vanes.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker to configure the straightening vanes to be generally aligned with the diffuser vanes with respect to a flow direction from the trailing edge of the diffuser vanes, as disclosed by Bandukwalla, for the purpose of providing a gradual turning of flow in order to minimize pressure losses. 

Decker, as modified by Dodge and Bandukwalla, addresses:
the plurality of vanes includes a plurality of three-dimensional diffuser vanes (Dodge - 72) and a plurality of flow-straightening vanes (Dodge - 78) downstream from the three-dimensional diffuser vanes, wherein said flow straightening vanes are contoured to align (due to the modification over Bandukwalla) with the orientation of the three-dimensional diffuser vanes to straighten the dry process gas flow after being redirected by the three-dimensional diffuser vanes.

In reference to claim 8 
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 1, wherein the at least two journal bearing assemblies (Agrawal ‘299 - 70a,70b), the first thrust bearing assembly (Agrawal ‘299 - 68a) and the second thrust bearing assembly (Agrawal ‘299 - 68b) are hydrodynamic foil gas bearings (see Agrawal ‘299 paragraph [0063]).

In reference to claim 21
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim I, wherein the inner blower housing (Decker - 34, 20, 70) and the outer blower housing (Decker - 16) are connected to one another via (see Decker col.3:ll.33-39) the flow straightening vanes (Dodge - 78)(note: the modification of Decker in view of Dodge merely replaces Decker vanes 36 with Dodge vanes 72,78).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (i.e., only identification 1) in view of Agrawal ‘299, Dodge, Bandukwalla, and Huynh (US 2007/0063594; previously cited).


In reference to claim 7 
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 1.

Decker in view of Agrawal ‘299, Dodge, and Bandukwalla does not address:
the flow compressor is formed with the rotating assembly.

Decker further discloses:
the details of the assembly between impeller 12 and shaft 24 are not critical to the invention (see col.3:ll.13-16).

Huynh discloses:
	a compressor comprising an impeller that is formed integrally with the shaft (see paragraph [0032]).

Furthermore, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of making separate pieces into one integral piece.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker in view of Agrawal ‘299, Dodge, and Bandukwalla to make the shaft and impeller integrally formed, as disclosed by Huynh, for the purpose of minimizing the number of parts thereof.


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (i.e., either of identifications 1 and 2) in view of Agrawal ‘299, Dodge, Bandukwalla, and Wieland (US 5,087,176; previously cited).
In reference to claim 9 
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 8.

Wieland discloses:
a turbomachine that uses process gas for both cooling and bearing support of gas foil bearings (see Wieland col.3:ll.14-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, in performing the modifications to Decker over Agrawal ‘299, Dodge, and Bandukwalla to use the process gas of Decker for both cooling and gas bearing support (i.e., lubrication), as disclosed by Wieland, for the purpose of simplifying the design by utilizing already present elements to achieve functionalities that would otherwise require additional parts.
Decker in view of Agrawal ‘299, Dodge, Bandukwalla, and Wieland therefore addresses:
a portion of the dry process gas flow flowing through the outer blower housing (Decker - 16) is used to lubricate the at least two journal bearing assemblies (Agrawal ‘299 - 70a,70b), the first thrust bearing assembly (Agrawal ‘299 - 68a) and the second thrust bearing assembly (Agrawal ‘299 – 68b).  

In reference to claim 10 
Decker in view of Agrawal ‘299, Dodge, Bandukwalla, and Wieland addresses:
The blower according to claim 9, wherein a portion of the dry process gas flow generated in the outer blower housing (Decker - 16) is leaked into the internal passage of the inner blower housing (Decker - see identifications 1 and 2 above) via the inlet (Decker - 78) of the inner blower housing, said portion of the dry process gas flow passing through the internal passage to lubricate the bearings (Agrawal ‘299), and out of the outlet (Decker - see identifications 1 and 2 above) of the inner blower housing where said portion of dry process gas flow mixes with the dry process gas flow generated by the flow compressor (Decker - 12).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (i.e., identification 1) in view of Agrawal ‘299, Dodge, Bandukwalla, and Hagshenas (US 5,350,281; previously cited).
In reference to claim 20
Decker in view of Agrawal ‘299, Dodge, and Bandukwalla addresses:
The blower according to claim 1, wherein a portion of the inner blower housing (Decker - 20,34,70) further include a curved transition profile to the annular cavity. 

Decker in view of Agrawal ‘299, Dodge, and Bandukwalla does not address:
	a corresponding portion of the outer blower housing (Decker - 16) includes a curved transition profile in order to smooth the transition of the dry process gas flow to the three-dimensional diffuser vanes (Dodge - 72).
Hagshenas discloses:
a blower comprising an inner blower housing (74) and an outer blower housing (34) each having a curved transition profile leading to an annular cavity with vanes (41).
	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blower of Decker in view of Agrawal ‘299, Dodge, and Bandukwalla to include forming the outer housing with a corresponding curved profile, as disclosed by Hagshenas, for the purpose of promoting a streamlined flow in order to limit flow disturbances / losses.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton/Primary Examiner, Art Unit 3745